                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SALVADOR SANCHEZ,

              Plaintiff,

v.                                                             CV No. 19-596 KRS/CG

UNITED SUPERMARKETS, L.L.C., et al.,

              Defendants.

                                 SCHEDULING ORDER

       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to an approximately “150-day” discovery track

classification. Accordingly, the termination date for discovery is January 9, 2020 and

discovery shall not be reopened, nor shall case management deadlines be modified,

except by an order of the Court upon a showing of good cause. This deadline shall be

construed to require that discovery be completed on or before the above date. Before

moving for an order relating to discovery, the parties may request a conference with the

Court in an attempt to resolve the dispute. Service of interrogatories or requests for

production shall be considered timely only if the responses are due prior to the deadline.

A notice to take deposition shall be considered timely only if the deposition takes place

prior to the deadline. The pendency of dispositive motions shall not stay discovery.

       Motions relating to discovery (including, but not limited to, motions to compel and

motions for protective order) shall be filed with the Court and served on opposing

parties by January 29, 2020. See D.N.M.LR-Civ. 7 for motion practice requirements
and timing of responses and replies. This deadline shall not be construed to extend the

twenty-day time limit in D.N.M.LR-Civ. 26.6.

       Plaintiff shall identify to all parties in writing any expert witness to be used by

Plaintiff at trial and to provide expert reports pursuant to FED. R. CIV. P. 26(a)(2)(B) no

later than November 12, 2019. All other parties shall identify in writing any expert

witness to be used by such parties at trial and to provide expert reports pursuant to FED.

R. CIV. P. 26(a)(2)(B) no later than December 19, 2019.

       Pretrial motions, other than discovery motions, shall be filed with the Court and

served on opposing party by February 10, 2020. See D.N.M.LR-Civ. 7 for motion

practice requirements and timing of responses and replies. Any pretrial motions, other

than discovery motions, filed after the above dates shall, in the discretion of the Court,

be considered untimely.

       Plaintiff shall have until September 11, 2019, to join additional parties and to

amend the pleadings. Defendant shall have until October 11, 2019, to join additional

parties and to amend the pleadings.

       If documents are attached as exhibits to motions, affidavits or briefs, those parts

of the exhibits that counsel want to bring to the attention of the Court must be

highlighted in accordance with D.N.M.LR-Civ. 10.6.

       Counsel are directed to file a consolidated final Pretrial Order as follows: Plaintiff

to Defendant on or before March 27, 2020; Defendant to the Court on or before April

10, 2020. Counsel are directed that the Pretrial Order will provide that no witnesses

except rebuttal witnesses whose testimony cannot be anticipated, will be permitted to

testify unless the name of the witness is furnished to the Court and opposing counsel no


                                              2
later than thirty (30) days prior to the time set for trial. Any exceptions thereto must be

upon order of the Court for good cause shown.

       IT IS SO ORDERED.


                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
